This cause having again been submitted to the Court upon the transcript of the record of the final decree herein, and the briefs and argument of counsel for respective parties on rehearing granted, and the record having been again seen and inspected, *Page 705 
and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in said judgment it is, therefore, considered, ordered and adjudged by the Court that the Court adhere to its opinion and judgment filed in this cause on December 5, 1941.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.